DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 30-32 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7 and 11 of U.S. Patent No. 10,584,877. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent 10,584,877 comprise at least the limitations of the claims from the instant application, where claim 30 matches up with claim 6, claims 31 and 32 match up with claim 7, and claim 11 matches up with claim 35, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura 2016/0209040 in view of Knapp 2014/0318135 and Saito 2014/0311151.
	In regards to Independent Claim 35, Tamura teaches a gas turbine (paragraph [0001]), comprising: a combustion chamber (downstream from M1 and M2 in figure 1) receiving an air (A) from a compressor (paragraph [0027]) and producing a hot gas (paragraph [0050]); a turbine receiving the hot gas from the combustion chamber (paragraph [0050]); a first swirler inlet cup (cup 3 in figure 1) having a first length (length of 3), the first swirler inlet cup including a first bell mouth having a first radius (bell mouth of 3 shown in figure 1); a second swirler inlet cup (lower 
	Regarding Dependent Claim 36, Tamura in view of Knapp and Saito teaches the invention as claimed and discussed above, and Tamura further teaches that the first swirler inlet cup has a larger diameter than the second and third swirler inlet cups (diameters of 3 and 4 as shown in figure 1).  However, Tamura in view of Knapp and Saito does not teach that the diameters of the second and third swirler inlet cups are different.  Knapp teaches a combustion system (figure 4a) with swirler inlet cups (16 downstream of burners 14’ and 14’’) with different diameters (paragraph [0055]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the lengths of the second and third swirler inlet cups 
	Regarding Dependent Claim 37, Tamura in view of Knapp and Saito teaches the invention as claimed and discussed above, and Tamura further teaches that the third radius (radius of bell mouth of upper cup 4) is smaller than the first radius (radius of bell mouth of cup 3).

Allowable Subject Matter
Claims 21-29, 33, 34 are allowed.
Claims 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of independent claim 21 and dependent claim 33, that the plurality of first and second swirler inlet cups alternate about the periphery of the cap wherein the second swirler inlet cups have a different length than the first swirler inlet cups; prior art fails to teach, in combination with the other limitations of dependent claim 36, that the diameters of the first, second, and third swirler inlet cups are different from one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741